DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 24 objected to because of the following informalities: the claims include two periods.  A claim shall include a single period at the end of the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the turning device in claims 1-30, and the supports in claims 3-8, 13-18, 21 and 24-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3-11, 13-19, 21, 22 and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being Boland by (US 2016/0313059).
As for claims 1, 3, 4-10, Boland shows a system comprising: a dryer (title) comprising: a turning device configured to rotate about an axis, and to guide a web of print media (921, fig. 9); and rollers configured to transport the web from an entrance of the dryer to the turning device, wherein the rollers include a series of three or more rollers positioned in the dryer to consecutively increase an amount of contact area with the web as the web travels toward the turning device (918-920, fig. 9); wherein: the rollers are positioned in an arc around the turning device to define a path for the web 
As for claims 11-18, Boland shows a web handling system comprising: a turning device configured to rotate about an axis, and to guide a web of print media (921, fig. 10); and rollers configured to transport the web to the turning device, wherein the rollers include a series of three or more rollers to consecutively increase an amount of contact area with the web as the web travels toward the turning device (918-920, fig. 9); wherein: the rollers are positioned in an arc around the turning device to define a path for the web along the arc between an entrance of the web handling system and the turning device (fig. 10), and the web handling system further includes supports positioned along the arc and radially between the rollers and the turning device, the supports configured to reverse the path of the web along the arc between the turning device and an exit of the web handling system (922-924, fig. 10); wherein: the rollers define the path of the web along the arc in a first circular direction (918-920, fig. 10); and the supports define the path of the web along the arc in a second circular direction opposite to the first circular direction (922-924, fig. 10); wherein: the supports are positioned relative to one another such that a distance between adjacent ones of the supports decreases as the web travels from the turning device and toward the exit of the web handling system (322, 324, 326, fig. 3, which would integrate readily with the configuration of fig. 10); wherein: the rollers are configured to apply heat to the web to dry ink applied to the web (abstract), and the supports interlace with the rollers along 
As for claims 19 and 21, Boland shows a method comprising: providing a turning device to guide a web of print media in a dryer of a printer (921, fig. 9); positioning rollers in the dryer to define a path for the web between an entrance of the dryer and the turning device (921, fig. 10); and increasing an amount of contact area of the web consecutively with three or more of the rollers as the web travels toward the turning device (918-920, fig. 9); further comprising: positioning supports between the rollers to reverse the path of the web between the turning device and an exit of the dryer (918-920, 922-924, fig. 10).
As for claims 22 and claims 24-30, Boland shows a system comprising: a dryer comprising: a turning device configured to rotate about an axis, and to guide a web of print media (921, fig. 9); and rollers configured to transport the web from an entrance of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 12, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boland as applied to claim 1, 11, 19 and 22 above, and further in view of Fernando (US 2017/0096017).
Boland discloses the claimed invention except for the rollers are positioned relative to one another such that a distance between adjacent ones of the rollers increases as the web travels toward the turning device; the rollers are positioned relative to one another such that a distance between adjacent ones of the rollers increases as the web travels toward the turning device; further comprising: increasing a distance between adjacent ones of the rollers as the web travels toward the turning device.  Fernando teaches the rollers are positioned relative to one another such that a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762